UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                             No. 14-6201


ADRIAN D. MURRAY,

                Plaintiff - Appellant,

          v.

MARY POLLARD; DANIELLE M. CARMAN; TONI BANKS; THEODORE S.
ROYSTER,

                      Defendants - Appellees.



Appeal from the United States District Court for the Western
District of North Carolina, at Asheville.   Frank D. Whitney,
Chief District Judge. (1:13-cv-00314-FDW)


Submitted:   June 19, 2014                      Decided: June 23, 2014


Before NIEMEYER, MOTZ, and KEENAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Adrian D. Murray, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               Adrian D. Murray appeals the district court’s order

dismissing after a 28 U.S.C. § 1915 (2012) review his 42 U.S.C.

§ 1983 (2012) complaint, and its order denying his Fed. R. Civ.

P.   59(e)     motion   for    reconsideration      and   motion   to   amend    the

complaint.       We have reviewed the record and find no reversible

error.       Accordingly,      we   affirm    the   district    court’s    orders.

Murray v. Pollard, No. 1:13-cv-00314-FDW (W.D.N.C. Jan. 7, 2014;

Jan. 24, 2014).          We dispense with oral argument because the

facts    and    legal   contentions     are    adequately      presented    in   the

materials      before   this    court   and    argument    would   not     aid   the

decisional process.



                                                                           AFFIRMED




                                         2